This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0920

                                   State of Minnesota,
                                      Respondent,

                                           vs.

                                 Shawn Marie Stellmach,
                                      Defendant,

                                 Midwest Bonding, LLC,
                                      Appellant.

                                Filed January 12, 2015
                                Reversed and remanded
                                      Kirk, Judge

                             Hennepin County District Court
                               File No. 27-CR-10-31490


Michael O. Freeman, Hennepin County Attorney, Jean Burdorf, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

James McGeeney, Doda & McGeeney, P.A., Rochester, Minnesota (for appellant)


         Considered and decided by Rodenberg, Presiding Judge; Hooten, Judge; and Kirk,

Judge.
                         UNPUBLISHED OPINION

KIRK, Judge

         Appellant bonding company’s $35,000 bond was forfeited after defendant failed to

appear at sentencing for felony identity theft. Because the district court failed to make

findings considering appellant’s good-faith effort to locate and return defendant, as well

as specific findings on any prejudice to the state, we reverse the order forfeiting the bond

and remand to the district court for further findings on all of the Shetsky factors. We

reverse and remand.

                                         FACTS

         In July 2010, defendant Shawn Stellmach was charged with felony identity theft

and felony financial transaction card fraud in Hennepin County District Court arising

from her participation in an identity theft ring. Defendant posted a $35,000 bond issued

by appellant Midwest Bonding, LLC guaranteeing her appearance at all future court

dates.

         On November 5, 2012, defendant pleaded guilty to felony identity theft, and, in

return, the state dismissed the felony financial-transaction-card-fraud charge. Defendant

was ordered to appear for sentencing on January 7, 2013. A bench warrant was issued for

defendant’s arrest after she failed to meet with her probation agent to complete a

presentence investigation. When defendant failed to appear for sentencing, the district

court ordered the $35,000 bond forfeited.

         Midwest Bonding moved to reinstate and discharge the forfeited bond and for a

hearing “if the [c]ourt deems such a hearing necessary” on April 4, 2013. The state did


                                             2
not oppose Midwest Bonding’s motion. In its supporting affidavit, Midwest Bonding

recounted its efforts to locate and apprehend defendant. Midwest Bonding claimed that it

received notification of the forfeiture of the bond on January 17 and immediately began

investigative efforts to locate defendant and contacted the bond indemnitor. When these

efforts proved unsuccessful, Midwest Bonding hired a professional fugitive recovery

agent at a cost of $3,500 to investigate defendant’s whereabouts. The agent learned that

defendant was arrested on March 12 and was in custody on new criminal charges in

Ramsey County. Midwest Bonding took affirmative steps with the Hennepin County

Sheriff’s Department to ensure that upon resolution of defendant’s charges in Ramsey

County, she would be turned over to Hennepin County to appear on the outstanding

bench warrant.

       On May 1, defendant was sentenced to 84 months in jail for felony identity theft in

Hennepin County District Court. Defendant was ordered to pay restitution in the amount

of $19,000.1 The district court denied Midwest Bonding’s motion for reinstatement and

discharge, and its motion for a hearing on June 13, 2013. Midwest Bonding moved the



1
  If the district court determines that some or all of the bond proceeds remain forfeited, it
may consider whether any of the forfeited bond proceeds should be applied to restitution.
See State v. Carlson, No. A08-0980, 2009 WL 749587, at *3-4 (Minn. App. Mar. 24,
2009); see also Minn. Stat. § 485.018, subd. 5 (2014) (“Except for those portions of
forfeited bail paid to victims pursuant to existing law, the court administrator shall
forward all revenue from fees and forfeited bail collected under chapters 357, 487, and
574 to the commissioner of management and budget for deposit in the state treasury and
credit to the general fund. . . .” (emphasis added)). It is not clear from the record whether
or not the district court considered defendant’s restitution obligation upon forfeiting the
bail.


                                             3
district court for a hearing to reconsider its request to reinstate and discharge the forfeited

appearance bond, and the district court denied this motion. This appeal follows.

                                      DECISION

       This court reviews a district court’s reinstatement decision for an abuse of

discretion. State v. Vang, 763 N.W.2d 354, 357 (Minn. App. 2009). “[T]he court may

forgive or reduce the penalty according to the circumstances of the case and the situation

of the party on any terms and conditions it considers just and reasonable.” Minn. Stat.

§ 629.59 (2012). When determining whether the district court abused its discretion, we

consider the following factors:

              (1) the purpose of bail, the civil nature of the proceedings,
              and the cause, purpose, and length of the defendant’s absence;
              (2) ‘the good faith of the surety as measured by the fault or
              willfulness of the defendant’; (3) ‘the good-faith efforts of the
              surety—if any—to apprehend and produce the defendant’;
              and (4) any prejudice to the state in its administration of
              justice.

State v. Storkamp, 656 N.W.2d 539, 542 (Minn. 2003) (quoting In re Application of

Shetsky, 239 Minn. 463, 471, 60 N.W.2d 40, 46 (1953)).               Minnesota courts have

determined that “bail statutes are remedial and should be interpreted liberally to ensure

that their purpose is accomplished.” Id. at 541. In some cases, it is appropriate for the

district court to mitigate the forfeited bond amount. Minn. Stat. § 629.59. Midwest

Bonding bears the burden of proving that reinstatement and discharge of a bail bond is

justified. See Shetsky, 239 Minn. at 472, 60 N.W.2d at 46. Because the district court’s

order relied almost exclusively on the second factor—the good-faith effort of Midwest




                                              4
Bonding as measured by defendant’s fault or willfulness—we begin our analysis with this

factor.

      A defendant’s willfulness or bad faith is attributable to the surety. Id. at 471, 60

N.W.2d at 46. Midwest Bonding concedes that the record shows that defendant willfully

failed to appear, but argues that this factor remains unclear without a hearing. In its

abbreviated order, the district court concluded that the appearance bond would remain

forfeited because defendant failed to appear at sentencing, was arrested on new charges in

Ramsey County during her absence, and made no attempt to explain her failure to appear

for sentencing. The record before us does not reveal defendant’s motivations or the

circumstances for her nonappearance. Because Midwest Bonding failed to submit any

information suggesting that defendant had a justifiable reason for failing to appear as

scheduled for sentencing, the district court was free to consider this factor as a basis for

not reinstating the bond. See id. at 473-74, 60 N.W.2d at 47-48.

      The district court was not required to order a hearing despite Midwest Bonding’s

request for a hearing on its motion to have the bond reinstated and discharged. See Vang,
763 N.W.2d at 356-57 (concluding that it is within the district court’s discretion to

determine the need for a bail-reinstatement hearing under Minn. R. Gen. Pract. 702(f)

where appellant failed to specifically indicate that a hearing was necessary and failed to

put forth any argument on appeal as to any factual or legal information that it would have

presented to the district court that was not already before the court). Here, Midwest

Bonding requested a hearing only “if the [c]ourt deems such a hearing necessary” and did




                                             5
not argue in its motion that it would have presented any factual or legal information that

was not already before the district court.

         “The primary purpose of bail in a criminal case is not to increase the revenue of

the state or to punish the surety but to insure the prompt and orderly administration of

justice without unduly denying liberty to the accused whose guilt has not been proved.”

Shetsky, 239 Minn. at 471, 60 N.W.2d at 46. “Another [purpose] is to encourage sureties

to locate, arrest, and return defaulting defendants to the authorities to facilitate the timely

administration of justice.” Vang, 763 N.W.2d at 358. We conclude that the purpose of

bail was largely accomplished in this case. Defendant had already pleaded guilty before

failing to appear for sentencing on January 7, was located in the custody of Ramsey

County within 90 days after the arrest warrant was issued, and appeared at a sentencing

hearing on May 1. See Farsdale v. Martinez, 586 N.W.2d 423, 425-26 (Minn. App.

1998) (concluding that appearance bond served its primary purpose of securing

defendant’s appearance at trial when defendant was secured after being at large “for only

two months”); cf. Vang, 763 N.W.2d at 358 (noting that surety had not achieved one of

the purposes of bail when it failed to return absent defendant to custody); State v. Due,

427 N.W.2d 276, 278 (Minn. App. 1988) (stating that bonding company that took no

steps to apprehend defendant who failed to appear for court “cannot absolve itself of

blame” when it did not monitor defendant’s appearances), review denied (Minn. Sept. 28,

1988).

         The burden is on the state to prove any claimed prejudice. State v. Askland, 784
N.W.2d 60, 62 (Minn. 2010). In its order, the district court implicitly found that the state


                                              6
was prejudiced because defendant’s absence caused her sentencing to be delayed

approximately four months. Prejudice to the state includes the delay and thwarting of the

administration of justice, as well as the expenses incurred by the state in apprehending

the defendant. Shetsky, 239 Minn. at 474, 60 N.W.2d at 48. There is little evidence in

the record suggesting that the state suffered any prejudice from defendant’s absence, and

the state did not contest Midwest Bonding’s motion for reinstatement of the bond or file a

brief with this court. We conclude that the district court’s focus on defendant’s bad-faith

conduct eclipsed any consideration of Midwest Bonding’s good-faith efforts to locate and

return defendant to custody. In Storkamp, the Minnesota Supreme Court cautioned

against this type of conclusory analysis of the Shetsky factors, stating:

              [I]f we were to now hold that the bad faith of the defendant
              automatically trumps the surety’s good-faith effort to return
              the defendant to justice and the lack of prejudice to the state,
              those factors would become largely irrelevant except when
              the surety can prove that the failure to appear is justified.
              That result would undermine and frustrate the purposes of
              encouraging the surety to voluntarily surrender the bond
              amount, as well as the purpose of encouraging sureties to
              locate, arrest, and return defendants who have absconded.
656 N.W.2d at 543. We recognize that Midwest Bonding did not go to the same lengths

in securing defendant as the bonding company in Storkamp, which was wholly

responsible in tracking down and returning defendant to custody in less than two months.

See id. at 540-41. Here, defendant was already in custody at the Ramsey County jail

when Midwest Bonding learned of her whereabouts.

       The district court erred when it failed to make findings under the third Shetsky

factor, Midwest Bonding’s good-faith efforts in securing and producing defendant, and


                                              7
by only making a conclusory finding as to the fourth Shetsky factor, prejudice to the state.

We remand to the district court for findings on all of the Shetsky factors, and for a

determination as to whether the bond proceeds, or any portion of the bond proceeds,

should be forfeited based on defendant’s non-appearance. See Minn. Stat. § 629.59. If

helpful, the district court may order a hearing.

       Reversed and remanded.




                                              8